Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Reasons for Allowance
Applicant’s claim amendments have addressed the issues previously raised under 35 U.S.C. 112(b). The previous rejection of claims 11-15 and 18-20 under 35 U.S.C. 112(b) is withdrawn.  
Also, Applicant’s claim amendments have addressed the issues previously raised under 35 U.S.C. 112(d). The previous rejection of claim 19 under 35 U.S.C. 112(d) is withdrawn.  
Claims 11-15 and 18-20 are allowed over the prior art of record. Among those, claim 11 is the only independent claim. 
The claims are allowed in view of Applicant's amendments and arguments submitted with the response on February 15, 2022. The examiner has reviewed the remarks submitted February 15, 2022 and found the arguments (remarks, page 5) presented persuasive.
The following is an examiner's statement of reasons for allowance: 
The prior art references of record, alone or in combination, do not teach or fairly suggest a packaged organoleptically-sensitive food with reduced organoleptic degradation in the specific manner as instantly claimed (in claim 11), that comprising organoleptically-sensitive food packaged in a specific organoleptically-neutral flexible container, wherein the organoleptically-neutral flexible container is made from a multi-consists of a polyethylene and an oxidation-resistant and non-migratory slip additive of ultra-high molecular weight polydimethylsiloxane, and the difference between the melt temperature of the outer layer and food contact sealant layer is greater than 40 °C. The combination of these features is not present in the prior art nor does the prior art provide a reasonable motivation or means for producing the invention claimed. As such, claims 11-15 and 18-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/Primary Examiner, Art Unit 1782